Citation Nr: 0619329	
Decision Date: 06/30/06    Archive Date: 07/07/06

DOCKET NO.  02-11 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for a bilateral ankle 
disorder, to include as secondary to service connected 
residuals of a right knee injury.

2. Entitlement to service connection for a left knee 
disorder, to include as secondary to service connected 
residuals of a right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran served on active duty from June to October 1986, 
from March 1985 to August 1987, and from October to November 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
March 2004 the Board remanded the issues for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During an August 2001 VA examination, the examiner opined 
that it seemed more likely than not that the veteran's 
bilateral ankle pain and left knee pain could be due to his 
service-connected right knee disorder as the joints are being 
affected by his weakened right knee.  He indicated that it 
seemed more likely than not that other joints were being 
forced to take up the brunt of the work to the favor of the 
right knee.  At the time of the examination the diagnosis was 
episodes of ligamentous pain in both knees and ankles.  The 
Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  However, a November 1998 private 
medical opinion and a May 2002 VA consult indicated that the 
veteran had arthritis.  Under the circumstances of this case, 
a VA examination is warranted to provide diagnoses of the 
veteran's disorders and determine the etiology of the 
disabilities to include whether they are secondary to the 
veteran's service-connected right knee disorder.  

The March 2004 Board remand instructed that the veteran's x-
rays associated with the August 2001 VA examination be 
obtained.  These x-rays do not appear to be in the claims 
folder and need to be sought.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand order.  The 
Court further indicated that it constitutes error on the part 
of the Board to fail to ensure compliance.  Stegall v. West, 
11 Vet. App. 168, 271 (1998).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  X-rays of the veteran's knees and 
ankles associated with the August 2001 
VA examination should be obtained and 
associated with the claims folder.  

3.  The RO should provide the veteran an 
appropriate VA examination to determine 
the nature and etiology of his left knee 
and bilateral ankle disorders.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All clinical and any special 
test findings, to include x-rays, should 
be clearly reported.  The examiner should 
specifically provide diagnoses for the 
veteran's bilateral ankle and left knee 
disorders.  An opinion should be given as 
to the etiology of the bilateral ankle and 
left knee disorders, to include the 
following: whether it is at least as 
likely as not that the veteran's left knee 
and bilateral ankle disabilities were 
caused or aggravated (i.e. increased in 
disability) by the veteran's service-
connected right knee disorder.  A complete 
rationale should be provided for all 
opinions expressed.

4.  After completion of the above and any 
other development deemed necessary, the 
RO should review the expanded record and 
determine if the benefits sought can be 
granted.  Unless the benefits sought are 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



